IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Twin Spruce Auto Repair,                :
                       Petitioner       :
                                        :
                v.                      :         No. 723 C.D. 2019
                                        :
Workers' Compensation                   :
Appeal Board (Tramontano),              :
                      Respondent        :


PER CURIAM                            ORDER


                NOW, September 3, 2020, upon consideration of Respondent’s

application for reargument/reconsideration, and Petitioner’s answer in response

thereto, the application is denied.